*473opinion
By THE COURT.
Submitted upon motion by the defendant-appellee for an order of dismissal for the reason that the appellant has failed to file assignments of error and briefs within the time provided by Rule VII, The plaintiff-appellant has also submitted a motion for leave to file the same out of rule. The only reason assigned by counsel for the appellant for the-failure to comply with the rule is that they were of the opinion that an extension of time was granted to them in two-entries prepared by counsel for the appellee granting an extension of time in which to cure certain objections to the Bill of Exceptions and for the approval of the same by the-trial court. This error on the part of counsel does not constitute good cause for failure to comply with the rule. Rule VII definitely provides that the time starts to run upon the filing of the notice of appeal. Should counsel have been unable to comply with the rule because of the delay in the-approval of the Bill of Exceptions by the trial court, it was incumbent upon them to secure an extension of time. This, court has consistently required strict compliance with the rule.
The motion of the appellee will be sustained, and that of the appellant overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.